Citation Nr: 1613898	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  06-34 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to an initial compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

The Veteran was scheduled for a Board Hearing in May 2007; but withdrew his hearing request in a submission dated in April 2007.  38 C.F.R. § 20.704(d) (2015).

In December 2009, the Board denied the claim for service connection for Meniere's disease.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims (Court).  In an October 2011 Memorandum Decision (single judge), the Court set aside the Board's decision and remanded the issue for adjudication consistent with the Memorandum Decision.

A Board decision in October 2012 again denied the claim for service connection for Meniere's disease.  The Veteran thereafter appealed the Board's decision to the Court.  In June 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, vacated the Board's decision and remanded the case for readjudication in accordance with the JMR.  In accordance to the JMR, the Board remanded the Veteran's claim for development in February 2014.

In September 2015, agency of original jurisdiction (AOJ) denied entitlement to a compensable rating for erectile dysfunction.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased (compensable) rating for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current Meniere's disease began in and has persisted since service.


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection is warranted where the evidence establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Presumptive service connection may be granted as a chronic disease for certain diseases, to include organic diseases of the nervous system if it manifested to a compensable degree within one year following active duty, or if there is continuity of symptomatology since service.  38 U.S.C.A. §§ 1112, 1113, 1137; Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

The Board finds for the purposes of this appeal, that Meniere's disease is an organic disease of the nervous system and is a chronic condition pursuant to 38 C.F.R. §  3.309(a).  Meniere's disease is "a disorder of the membranous labyrinth of the inner ear that is marked by recurrent attacks of dizziness, tinnitus, and deafness."  Cromley v. Brown, 7 Vet. App. 376, 377 (1995)(citing Webster's Medical Desk Dictionary 422 (1986)).  Meniere's disease is akin to conditions already deemed to be organic diseases of the nervous system, like tinnitus, hearing loss, and headaches, the Board finds that Meniere's disease is an organic disease of the nervous system.  See M21-1, Part IV, Subpart ii, Chapter 2, Section B (noting that hearing loss, and migraines are organic diseases); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage).

The diagnosis of Meniere's disease was confirmed by VA medical staff in December 2005, November 2006, and June 2012.  Thus, the Veteran fulfills the first element for service connection.  Since Meniere's disease is considered a chronic disease, the Veteran can be granted service connection by a showing of continuity of symptomatology.  

Medical records from May 1976 show that the Veteran had complaints regarding equilibrium, had dizziness in the past, felt that all of his senses were off balance, and had nausea with head spins.  

In a Statement in Support of Claim received in September 1976 for his claim of service connection, the Veteran stated that he experienced symptoms of dizziness, blackouts, nausea, cold sweats, and weakness.  The Veteran further stated that his equilibrium was affected.  In another Statement in Support of Claim received in November 1976, the Veteran reported that he had suffered from dizziness for an extended period of time, and also had loss of balance, cold sweats, nausea, and general malaise.  A self-reported Report of Medical Examination from January 1977 shows that the Veteran complained of problems with his equilibrium, loss of balance, spells of vertigo, nausea, and a sensation of blacking out which had occurred on and off for years.  

Medical records show that in February 1992 the Veteran complained of constant ringing in his ears, a sense of dizziness, and episodic vertigo.  An audiological evaluation from February 1992 shows that he had constant tinnitus, and episodic dizziness.  An audiological evaluation i March 1993 shows that the Veteran had constant tinnitus with minimal dizziness.  Notes accompanying the Veteran's January 1995 audiological evaluation show that he had experienced tinnitus, and occasional dizziness since the 1960's.  In December 1995 the Veteran stated that he had suffered from chronic tinnitus and dizziness since the Vietnam War.  

July 1996 medical records show that the Veteran complained of periodic dizziness, and constant imbalance.  A medical record from September 1996 shows that the Veteran complained of dizziness, described as lightheadedness upon change of head position, which was deemed persistent and severe.  The Veteran stated that his first incident of severe imbalance was in 1968, reportedly after an ear infection.  The Veteran stated that he must seek rest when he has an attack.  The Veteran also complained of frontal headaches.  In November 1996 the Veteran stated that he experienced spells of dizziness and nausea which required him to rest shortly.  The Veteran stated that these episodes began shortly after his discharge from service.  The Veteran was assessed with vertigo of uncertain etiology.

At a July 2000 VA audio examination, the Veteran stated that he suffered from vertigo when he first came back from Vietnam, and that his attacks last for several days.  The Veteran stated that his vertigo caused him trouble with walking.  The Veteran stated that his attacks had diminished.  The Veteran was diagnosed with tinnitus bilaterally.  A Medical record from October 2004 shows that the Veteran noted a history of dizziness stemming back to his military service, and that he suffered from constant bilateral tinnitus.  The Veteran again had complaints of dizziness at a January 2005 VA audio examination.  In May 2005 the Veteran had continued complaints of dizziness, and was assessed with attacks of vertigo which was identified as possible Meniere's disease.  

In a statement from the Veteran received in June 2005, he asserted that he suffered from tinnitus, pressure in his ears, dizziness, and vomiting which last for days.  

A Neurology outpatient consultation from October 2005 shows that the Veteran stated that he had suffered from symptoms of dizziness, and tinnitus ever since he was in Vietnam.  The Veteran was assessed as having episodic hearing loss, tinnitus, and ear fullness lasting up to a day, which was deemed consistent with Meniere's disease.  In August 2005 the Veteran had a follow-up where he reported having intermittent symptoms for over thirty years, which occur in random fashion.  The Veteran stated that his imbalance lasts for a few seconds then resolves, that he suffers from intermittent nausea, and sometimes feels like he is going to pass out.  A nursing note from December 2008 shows that the Veteran had a recent exacerbation to his Meniere's disease.  

On May 11, 1970 the Veteran had intermittent loss of hearing associated with tinnitus, but did not have vertigo.  The Board also notes the November 2006 opinion which stated that the Veteran's Meniere's disease was not related to his otitis media incurred in-service, and that the examiner noted that it was difficult to ascertain the onset of Meniere's disease, but that the examiner believed that the Veteran's Meniere's disease was acquired post-service.  

The Board also notes the June 2012 VA opinion which stated that in the absence of vertigo in-service, it was unlikely that the Veteran's Meniere's disease-like symptoms were related to service-connected hearing loss or tinnitus.  The opinion also stated that the hearing loss and complaints of tinnitus in-service were not early manifestations of Meniere's disease.  

The Veteran is competent to identify the symptoms of Meniere's disease, as the symptoms of tinnitus, dizziness, hearing loss, and equilibrium imbalance are observable by his own senses.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  He is also competent to report the onset and persistence of these symptoms.  See id.  The Board finds that the Veteran's consistent complaints of dizziness and tinnitus, accompanied by hearing loss has been well documented by medical providers since service, and is found to be extremely credible.  

While the evidence need only be in equipoise for the Veteran to prevail; the weight of the evidence in this case shows that he has suffered from symptoms of Meniere's disease since service.  See Washington v. Nicholson.  In light of the positive evidence, the criteria for entitlement to service connection for Meniere's disease, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) have been met.  


ORDER

Entitlement to service connection for Meniere's disease is granted.


REMAND

The record reflects that the Veteran submitted a timely Notice of Disagreement in October 2015 to the September 2015 rating decision with regard to the issue of entitlement to a compensable rating for erectile dysfunction.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case with respect to the issue of entitlement to an increased (compensable) rating for erectile dysfunction.  This issue should not be certified or returned to the Board, unless a timely substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


